In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 18‐1702 
JERRY L. LEWIS, 
                                                    Plaintiff‐Appellant, 
                                    v. 

ROBERT WILKIE, 
Secretary of Veterans Affairs, 
United States Department of Veterans Affairs, 
                                             Defendant‐Appellee. 
                       ____________________ 

           Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
               No. 16‐cv‐1092 — Pamela Pepper, Judge. 
                       ____________________ 

    ARGUED SEPTEMBER 27, 2018 — DECIDED NOVEMBER 29, 2018 
                   ____________________ 

      Before FLAUM, MANION, and SYKES, Circuit Judges. 
    MANION, Circuit Judge. Jerry Lewis is an employee of the 
United States Department of Veterans Aﬀairs (the “Agency”). 
Lewis worked as a cook in the Nutrition and Food Service De‐
partment from December 2008 until September 2009 and then 
again from December 2013 until April 2015. The four‐year gap 
in employment from 2009 to 2013 occurred because Lewis was 
2                                                      No. 18‐1702 

terminated  and  then,  after  a  successful  Equal  Employment 
Opportunity  (EEO)  complaint,  was  reinstated  to  his  former 
position. 
    Lewis alleges that upon reinstatement he faced retaliation 
from  the Agency  and  two  supervisors  for  his  EEO  activity. 
The district court granted summary judgment to the Agency, 
holding  in  part  that  none  of  the  alleged  retaliatory  actions 
constituted a materially adverse action. We agree with the dis‐
trict court’s thorough analysis and conclusion and aﬃrm the 
judgment. 
                           I. Background 
     A. Factual Background 
    In December 2008, the Agency hired Lewis as a cook in the 
Nutrition  and  Food  Service  Department.  In  this  position, 
Lewis was supervised by John Schmidt (the Agency’s chief of 
food  production)  and  Jean  Wroblewski.  In  September  2009, 
his  employment  was  terminated  at  the  recommendation  of 
Schmidt and the request of Wroblewski. Lewis filed an EEO 
complaint alleging discrimination based on race, age, and re‐
taliation, and a hostile work environment. In September 2013, 
the EEO Administrative Law Judge found in favor of Lewis 
on the claim of retaliation alone and ordered the Agency to 
reinstate Lewis to his former position. The Agency was also 
ordered to provide Lewis with a six‐month training period, a 
mentor, and weekly meetings between Lewis and the mentor. 
    Lewis was reinstated in December 2013 to his previous po‐
sition, again reporting to Schmidt and Wroblewski. He ulti‐
mately  requested  and  received  a  transfer  in April  2015  to  a 
diﬀerent  department  after  he  experienced  what  he  alleges 
was unlawful retaliation for his 2009 EEO complaint.  Lewis 
No. 18‐1702                                                       3 

specifically recites eleven incidents that he alleges constituted 
retaliation. Ten of these incidents can be grouped in three cat‐
egories:  incidents  involving Agency  administrative  failures; 
incidents involving his supervisor Schmidt; and incidents in‐
volving his supervisor Wroblewski. The eleventh incident in‐
volved  a  60‐day  performance  review  that  the  Agency  re‐
quired him to sign. We discuss each of these incidents below. 
       1. Incidents Involving Agency Administrative Failures 
    Lewis alleges three incidents of administrative failures at‐
tributable to the Agency in general rather than any individual 
member of management. First, Lewis asserts that the Agency 
failed to provide him with a locker upon his return to work. 
On his first day back to work, the Agency did not give Lewis 
a locker in which to store his personal belongings and cloth‐
ing.  He  asked  Schmidt  to  assign  him  a  locker,  and  Schmidt 
directed  him  to  request  one  from  facility/building  manage‐
ment. When Lewis did so, he was told that none were availa‐
ble. 
    Schmidt told Lewis he could change into his work uniform 
and  store  his  belongings  in  Schmidt’s  oﬃce,  but  Lewis  de‐
clined because the oﬃce was a cubicle with wide‐open win‐
dows. Schmidt suggested that he simply wear his uniform to 
work, but he refused this too, asserting it would be a violation 
of the sanitation policy. Schmidt then became frustrated and 
told Lewis that he would have to figure out some way to come 
to work in his uniform. Either that same day or the next day, 
the Agency  provided  a  locker  after  Lewis  brought  his  com‐
plaint to the Agency’s EEO Program Manager. Lewis alleges 
that this diﬃculty caused him stress, anxiety, and fear. 
4                                                      No. 18‐1702 

    Lewis next alleges that he did not receive a paycheck on 
December 20, 2013, the first regularly scheduled payroll date 
after his reinstatement. He had returned to work on Decem‐
ber 2, 2013, for three days of training, and then took medical 
leave from December 5, 2013, until January 6, 2014. He filed a 
complaint of reprisal with the Agency’s Oﬃce of Resolution 
Management on December 31, 2013, when he did not receive 
his first paycheck on December 20. The Agency ultimately re‐
solved  this  issue  and  he  received  the  payment  in  February 
2014. Lewis asserts that the delayed paycheck was disrespect‐
ful and manipulative and that it caused him stress. 
     Finally, Lewis alleges that his pay rate was improperly re‐
duced. On January 3, 2014, he received his first paycheck after 
reinstatement,  but  the  amount  was  approximately  $1.50  an 
hour less than his payrate. This issue was not resolved until 
March 2014. He alleges that dealing with the Agency regard‐
ing this incident caused him stress and frustration, and he tes‐
tified that it felt as though the Agency had a vendetta against 
him. 
       2. Incidents Involving Schmidt 
    Lewis alleges five incidents that specifically involve his su‐
pervisor  Schmidt.  First,  Schmidt  gave  Lewis  unwarranted 
counseling about organizing the freezer. Sometime during the 
second week of January 2014, Schmidt confronted Lewis and 
accused him of maintaining a disorganized freezer. Accord‐
ing to Lewis, however, the freezer only looked disorganized 
because Schmidt ordered too much food. Lewis asserted that 
Schmidt had adjusted the quantities on the food order based 
on  his  distrust  of  Lewis’s  judgment,  and  that  the  resulting 
oversupply  caused  the  disorganization.  Although  this  inci‐
dent led to what Lewis refers to as “unwarranted counseling,” 
No. 18‐1702                                                           5 

he does not allege that he was otherwise disciplined in con‐
nection with this incident. He alleges that it caused him to be 
stressed, fearful, and nervous. 
    Second,  Lewis  claims  Schmidt  altered  Lewis’s  work 
schedule and subsequently threatened to discipline him when 
Lewis left early because of the alteration. This incident began 
one  afternoon  when  Schmidt  instructed  Lewis  to  come  to 
work  at  6:00  a.m.  the  following  day  to  cover  the  shift  of  a 
coworker  scheduled  to  work  from  6:00  a.m.  to  2:30  p.m. 
(Lewis’s  normal  shift  was  6:30  a.m.  to  3:00  p.m.).  Based  on 
Schmidt’s instruction to come early, Lewis worked from 6:00 
a.m.  to  2:30  p.m.  the  next  day.  The  following  day,  Schmidt 
called a meeting with Lewis and a union steward in which he 
scolded Lewis for leaving “early” at 2:30 p.m., told him to pay 
attention  to the schedule and follow  it verbatim, and stated 
that it “could be a discipline thing” if Lewis left early. Never‐
theless, Lewis received no further discipline as a result of this 
incident. Lewis alleges that this event caused him to have dif‐
ficulty concentrating on his work and led him to speak to the 
Agency’s  EEO  program  manager  to  request  a  department 
transfer. 
    The  third  incident  involving  Schmidt  relates  to  the 
Agency’s  sign‐out  procedure.  According  to  this  procedure, 
whenever an employee leaves the department for any reason 
other than lunch or usual work breaks, he is required to sign 
out and to sign in upon return. In February 2014, Schmidt in‐
structed Lewis that he was required to sign out whenever he 
left the department to attend his weekly mentor meetings or‐
dered by the ALJ. Lewis alleges that Schmidt had not checked 
the sign‐out sheet to see if he was already complying with this 
6                                                       No. 18‐1702 

procedure before instructing him to do so. He asserts that be‐
cause of this incident, he felt stress, anxiety, fear, and lack of 
focus. He does not allege that he was disciplined in relation to 
this incident. 
    In  the  fourth  incident  Lewis  cites,  Schmidt  questioned 
Lewis about his whereabouts after Lewis left the department 
to  use  the  restroom. According  to  the Agency’s  policy,  em‐
ployees are not required to sign out when leaving the depart‐
ment  to  use  the  restroom.  In  his  EEO  hearing  testimony, 
Lewis stated that once he told Schmidt he had only gone to 
use  the  restroom,  Schmidt  did  not  question  him  further. 
Lewis  does  not  allege  that  he  was  disciplined  in  relation  to 
this incident. 
    Finally, in the fifth incident, on January 14, 2014, Schmidt 
called Lewis to meet to discuss Lewis’s request for additional 
administrative leave but required a witness to be present be‐
fore he would discuss it with him. Lewis alleges that Schmidt 
did not require a witness to be present during conversations 
with any other employee. According to Schmidt, he required 
a  witness  because  Lewis’s  2009  EEO  complaint  falsely  ac‐
cused  him  of  saying  things  he  never  said,  and  he  wanted  a 
witness to protect himself from false accusations. He testified 
that no other employee had ever accused him of saying some‐
thing he did not say. 
    Once two witnesses were present, Schmidt met with Lewis 
and  told  him  that  his  request  for  administrative  leave  had 
been  denied.  Lewis  testified  that  this  incident  caused  him 
stress, anxiety, and made him feel like a misfit. 
No. 18‐1702                                                               7 

           3. Incidents Involving Wroblewski  
    Lewis  alleges  two  incidents  involving  his  supervisor 
Wroblewski.  First,  Lewis  alleges  that  on  January  14,  2014, 
Wroblewski  instructed  Lewis’s  coworkers  to  monitor  his 
whereabouts.  He  alleges  he  learned  about  this  when  a 
coworker,  Latoya  Dixon,1  told  him  that  Wroblewski  had  so 
instructed her and the department supervisors, and that she 
and other coworkers were monitoring his movements within 
the department. Lewis did not feel the need to investigate fur‐
ther about why his location was being monitored, testifying 
that “[t]his is something they do in [Lewis’s] unit.” 
   Dixon, on the other hand, stated in her deposition that she 
had not been instructed by Wroblewski to monitor Lewis, that 
no one told her they were monitoring him, and that she did 
not monitor him, but that she knew it was going on and her 
personal belief was that Wroblewski wanted Lewis out of the 
department because of his 2009 EEO complaint. 
    Second,  Lewis  alleges  that  he  learned  from  various 
coworkers that Wroblewski had instructed a coworker, Jason 
Borgwardt, to gather negative information about him. Lewis’s 
history with Borgwardt is a troubled one. His 2009 EEO com‐
plaint  alleged  that  Borgwardt,  along  with  two  other  cooks, 
had verbally harassed him and intentionally made it diﬃcult 
for  him  to  do  his  job.  Another  coworker  testified  that 
Borgwardt  had  more  than  once  stated  Lewis  should  never 
have been reinstated and that he had “worked the system.” 

                                                 
     1 Throughout the briefs and record, Dixon’s first name is alternately 

spelled Latoya, LaToya, or Latonya. We adopt the spelling given by Dixon 
in her deposition and used by the district court. (Doc. 15‐6, Tr. of Latoya 
Dixon Deposition, at 3.) 
8                                                  No. 18‐1702 

    The testimony regarding the instruction from Wroblewski 
to Borgwardt is inconsistent. At the EEO hearing, Borgwardt 
stated  that  Wroblewski  was  receiving  multiple  complaints 
from  employees  regarding  Lewis’s  performance,  so  she  in‐
structed Borgwardt to notify the other cooks that if there were 
any more instances of Lewis being negligent in his responsi‐
bilities, they were to let Borgwardt know. Borgwardt claimed 
he  was  instructed  to  write  any  such  complaints  down  and 
give them to Wroblewski so that she could identify the areas 
in which Lewis needed to be retrained. Borgwardt gathered 
this information for approximately thirty days and he claimed 
that he gave handwritten notes to Wroblewski on roughly five 
to six occasions. 
    Borgwardt testified that he told Schmidt about Wroblew‐
ski’s directive, and that Schmidt disagreed with the directive. 
Schmidt  initially  testified  that  he  had  no  knowledge  of 
Wroblewski’s  instruction  to  Borgwardt,  but  ultimately  re‐
called that Borgwardt had mentioned it. 
    Wroblewski’s testimony was that she did not specifically 
recall receiving any complaints about Lewis after his 2013 re‐
instatement. She testified that she never instructed Borgwardt 
to gather information about Lewis and that she did not recall 
receiving any such information from Borgwardt. 
    Lewis testified that Borgwardt’s eﬀorts to gather negative 
information about him caused him to work in continual fear, 
and  that  he  felt  stress,  anger,  and  nervousness.  He  com‐
plained to the Agency’s HR department and requested a de‐
partment transfer, but the Agency did not follow up with his 
complaint. As with the other incidents, Lewis does not allege 
that Borgwardt’s note‐taking ever led to any discipline, repri‐
mand, or change in his job responsibilities. 
No. 18‐1702                                                            9 

        4. The 60‐Day Performance Review 
    Finally, Lewis alleges that the Agency subjected him to an 
adverse employment action by requiring him to sign a 60‐day 
performance review even though Lewis was not a probation‐
ary employee. The performance review is a checklist that ad‐
dresses  an  employee’s  progression  on  the  job.  Lewis  was 
given the same performance review that the Agency required 
for any employee in a new position and his review was posi‐
tive. The Agency took no discipline or negative employment 
action against him in connection with the review. Neverthe‐
less, because the form used for this review was labeled as a 
“probationary  evaluation,”  Lewis  felt  it  was  retaliatory.  He 
asserts that he felt oﬀended and intimidated by the review. 
    B. Procedural Background 
    Lewis filed a new EEO complaint in 2014, alleging each of 
the above eleven incidents constituted an adverse action and 
caused him stress, anxiety, fear, worry, and nervousness. The 
ALJ ruled against him. Lewis then filed this civil action in dis‐
trict  court,  asserting  a  Title  VII  retaliation  claim  against  the 
Agency. The complaint did not include a hostile work envi‐
ronment claim. 
    The Agency  filed  a  motion  for  summary  judgment  after 
discovery,  and  the  district  court  granted  that  motion. After 
thoroughly  recounting  the  facts  and  analyzing  the  law,  the 
district  court  held  that  none  of  Lewis’s  alleged  retaliatory 
actions  constituted  a  materially  adverse  action.  The  district 
court also analyzed other elements of the Title VII retaliation 
claim and held that Lewis failed to establish causation for ten 
of  the  eleven  incidents;  failed  to  identify  any  similarly‐
situated  comparator;  and  failed  to  demonstrate  that  the 
10                                                     No. 18‐1702 

Agency’s  legitimate,  non‐discriminatory  explanations  were 
pretextual. 
                             II. Analysis 
    A district court’s grant of summary judgment is reviewed 
de novo, construing all facts and drawing all reasonable infer‐
ences  in  favor  of  the  party  against  whom  judgment  was 
granted. Bridge v. New Holland Logansport, Inc., 815 F.3d 356, 
360 (7th Cir. 2016). Importantly, “our favor toward the non‐
moving party does not extend to drawing inferences that are 
supported by only speculation or conjecture.” Monroe v. Ind. 
Dep’t of Transp., 871 F.3d 495, 503 (7th Cir. 2017) (quoting Ar‐
gyropoulos v. City of Alton, 539 F.3d 724, 732 (7th Cir. 2008)). A 
district court may properly grant summary judgment when 
“there is no genuine issue of material fact and the movant is 
entitled  to  judgment  as  a  matter  of  law.”  Argyropoulos,  539 
F.3d at 732 (citing FED. R. CIV. P. 56(a)). It is the movant’s bur‐
den to demonstrate the absence of genuine issues of material 
fact. Spierer v. Rossman, 798 F.3d 502, 507 (7th Cir. 2015). If ac‐
complished,  “the  burden  shifts  to  the  non‐moving  party  to 
come forward with specific facts showing that there is a gen‐
uine issue for trial.” Id. 
      A. Title VII Retaliation 
    Title VII prohibits an employer from retaliating against an 
employee for opposing or participating in an investigation of 
an unlawful employment practice. 42 U.S.C. § 2000e‐3(a); see 
also Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th 
Cir. 2016). To prevail on a Title VII retaliation claim, the plain‐
tiﬀ must prove that (1) he engaged in an activity protected by 
the statute; (2) he suﬀered an adverse employment action; and 
No. 18‐1702                                                           11 

(3) there is a causal link between the protected activity and the 
adverse action. Lord, 839 F.3d at 563. 
    Over the years, courts in this Circuit have discussed two 
methods  through  which  a  claimant  may  prove  a  prima  facie 
retaliation  claim:  the  “direct”  method  and  the  “indirect” 
method.  The  direct  method  requires  the  plaintiﬀ  to  simply 
present  evidence  satisfying  the  elements  of  the  retaliation 
claim: (1) he engaged in a protected activity, (2) he suﬀered 
an adverse action, and (3) a causal connection exists between 
the  activity  and  the  adverse  action.  Sitar  v.  Ind.  Dep’t.  of 
Transp., 344 F.3d 720, 728 (7th Cir. 2003). 
    The  indirect  method,  by  contrast,  refers  to  the  burden‐
shifting  framework  established  by  the  Supreme  Court  in 
McDonnell  Douglas  Corp.  v.  Green,  411  U.S.  792  (1973).  That 
method allows the plaintiﬀ to establish a prima facie case with‐
out  proving  a  direct  causal  link  by  showing  that  (1)  he  en‐
gaged in a protected activity, (2) he performed his job duties 
according  to  his  employer’s  legitimate  expectations,  (3)  he 
suﬀered an adverse action, and (4) he was treated less favora‐
bly than similarly situated employees who did not engage in 
protected activity. Sitar, 344 F.3d at 728. If the plaintiﬀ can es‐
tablish his prima facie case with this indirect method, the bur‐
den then shifts to the employer to provide a legitimate, non‐
discriminatory  reason  for  the  adverse  action.  Adusumilli  v. 
City  of  Chicago,  164  F.3d  353,  362  (7th  Cir.  1998).  If  the  em‐
ployer  does  so,  the  burden  shifts  back  to  the  employee  to 
prove that the employer’s stated reason is mere pretext. Sitar, 
344 F.3d at 728. 
   In  Ortiz  v.  Werner  Enterprises,  834  F.3d  760,  763  (7th  Cir. 
2016), we cautioned that these two methods are “just means 
12                                                            No. 18‐1702 

to consider whether one fact … caused another … and there‐
fore  are  not  ‘elements’  of  any  claim.”  We  warned  district 
courts  not  to  split  evidence  into  categories  of  “direct  evi‐
dence”  and  “indirect  evidence,”  but  to  instead  evaluate  the 
evidence as a whole to determine if it “would permit a rea‐
sonable factfinder to conclude that the plaintiﬀ’s race, ethnic‐
ity,  sex,  religion,  or  other  proscribed  factor  caused  the  dis‐
charge or other adverse employment action.” Id. at 764–65.2  
    We did not reject or alter the McDonnell Douglas burden‐
shifting framework in Ortiz; we simply clarified that there are 
not separate classifications of evidence to be evaluated under 
diﬀerent  standards,  and  we  eliminated  unhelpful  surplus 
tests. Id. at 766; see also Ferrill v. Oak Creek‐Franklin Joint Sch. 
Dist., 860 F.3d 494, 499 (7th Cir. 2017) (“Nothing in Ortiz … 
displaced  the  burden‐shifting  analysis  established  in 
McDonnell Douglas.”). In the wake of Ortiz, “[t]he McDonnell 
Douglas  framework  is  just  ‘a  formal  way  of  analyzing  a 
discrimination  case  when  a  certain  kind  of  circumstantial 
evidence—evidence that similarly situated employees not in 
the  plaintiﬀ’s  protected  class  were  treated  better—would 
permit a jury to infer discriminatory intent.” Ferrill, 860 F.3d 
at  499–500.  The  district  court  in  this  case  outlined  the 
complicated  history  of  the  case  law  on  this  point  and  then 
proceeded  to  evaluate  the  evidence  as  a  whole.  Lewis  v. 




                                                 
      2  Although  Ortiz  dealt  generally  with  employment  discrimination 

claims, we have applied its holding in the context of retaliation claims as 
well. See, e.g., Rowlands v. United Parcel Service–Fort Wayne, 901 F.3d 792, 
801 (7th Cir. 2018); Lord, 839 F.3d at 563. 
No. 18‐1702                                                        13 

McDonald,  No.  16‐cv‐1092‐pp,  2018  WL  1135555,  at  *10–11 
(E.D. Wis. Feb. 28, 2018). 
    There is no dispute that Lewis engaged in statutorily pro‐
tected activity by filing his 2009 EEO complaint. Indeed, we 
have  said  that  formal  EEOC  charges  are  “the  most  obvious 
form of statutorily protected activity.” Coleman v. Donahoe, 667 
F.3d 835, 859 (7th Cir. 2012) (quoting Silverman v. Bd. of Educ., 
637 F.3d 729, 740 (7th Cir. 2011), overruled on other grounds by 
Ortiz, 834 F.3d 760 (7th Cir. 2016)). Thus, Lewis has demon‐
strated the first element of his claim. The district court, how‐
ever, held that Lewis did not show he suﬀered a materially 
adverse action. Additionally, the district court held that even 
if Lewis had suﬀered an adverse action, he did not establish a 
causal connection for many of the incidents, did not identify 
a similarly situated employee, and did not rebut the Agency’s 
non‐discriminatory explanations. We begin by addressing the 
lack of a materially adverse action. 
   B. No Materially Adverse Action 
     Lewis  first  disputes  the  district  court’s  holding  that  he 
failed to demonstrate any materially adverse action. For Title 
VII retaliation purposes, a materially adverse action “need not 
be one that aﬀects the terms and conditions of employment, 
but it ‘must be one that a reasonable employee would find to 
be materially adverse such that the employee would be dis‐
suaded from engaging in the protected activity.’” Poullard v. 
McDonald, 829 F.3d 844, 856 (7th Cir. 2016) (quoting Roney v. 
Ill. Dep’t of Transp., 474 F.3d 455, 461 (7th Cir. 2007)).  
   The Supreme Court has cautioned that “it is important to 
separate  significant  from  trivial  harms,”  and  that  Title  VII 
“does not set forth ‘a general civility code for the American 
14                                                                  No. 18‐1702 

workplace.’” Burlington N. and Santa Fe Ry. Co. v. White, 548 
U.S. 53, 68 (2006) (quoting Oncale v. Sundowner Oﬀshore Servs., 
Inc.,  523  U.S.  75,  80  (1998)).  Title  VII’s  anti‐retaliation 
provision does not protect an employee against “petty slights 
or minor annoyances that often take place at work and that all 
employees experience.” Id.; see also Poullard, 829 F.3d at 857. 
The provision “protects an individual not from all retaliation, 
but  from  retaliation  that  produces  an  injury  or  harm.” 
Burlington  N.,  548  U.S.  at  67.  Considering  this,  we  held  in 
Poullard that an employer’s unfulfilled “threats of unspecified 
disciplinary  action”  did  not  constitute  adverse  actions, 
though  such  threats  “may  well  be  relevant  evidence  of 
retaliatory  intent  behind  a  more  concrete  adverse  action.” 
Poullard, 829 F.3d at 856–57. 
   The  district  court  completed  a  fact‐intensive  review  of 
Lewis’s eleven alleged retaliatory actions and found that none 
constituted a materially adverse action.3 We agree. 
            1. Incidents Involving Agency Administrative Failures 
    With respect to the three incidents of the Agency’s admin‐
istrative failures (the failure to provide a locker, the delayed 
                                                 
      3  Importantly,  Lewis’s  complaint  asserts  only  a  claim  of  retaliation, 

and not a hostile work environment claim. A hostile work environment 
claim provides a remedy under Title VII when “the workplace is perme‐
ated  with  discriminatory  intimidation,  ridicule,  and  insult,  that  is  suffi‐
ciently severe or pervasive to alter the conditions of the victim’s employ‐
ment  and  create  an  abusive  working  environment.”  Alexander  v.  Casino 
Queen, Inc., 739 F.3d 972, 982 (7th Cir. 2014). Although a hostile work en‐
vironment may stem from retaliatory harassment, see Hobbs v. Chicago, 573 
F.3d 454, 464 (7th Cir. 2009), it is a separate claim from retaliation. Since 
Lewis did not assert this claim, the district court was not faced with the 
question of whether the aggregate effect of all eleven incidents constituted 
       
No. 18‐1702                                                              15 

paycheck, and the short paycheck), the district court correctly 
concluded that these were simply isolated administrative er‐
rors  that  were  resolved.  These  actions  did  not  cause  Lewis 
lasting harm or injury suﬃcient to dissuade a reasonable em‐
ployee  from  engaging  in  protected  activity.  Although  frus‐
trating, these incidents were isolated events and represent the 
kind of minor workplace grievances against which Title VII 
does not protect. See Burlington N., 548 U.S. at 68. These inci‐
dents do not rise to the level of materially adverse actions. 
            2. Incidents Involving Schmidt 
    Regarding the five incidents involving Schmidt, these also 
do not rise to the level of materially adverse actions. Four of 
these incidents (when Schmidt told Lewis to keep the freezer 
organized,  altered  Lewis’s  schedule  and  then  reprimanded 
him  for  leaving  early,  told  Lewis  he  needed  to  sign  out  for 
mentor  meetings,  and  questioned  Lewis  about  his  wherea‐
bouts after he had gone to the restroom) amount to Lewis be‐
ing falsely accused or receiving unneeded instructions from 
Schmidt. These incidents may have resulted in annoyance and 
frustration,  but  they  did  not  cause  the  kind  of  harm  that 
would dissuade a reasonable employee from engaging in pro‐
tected activity. Lewis received no further discipline nor suf‐
fered any lasting detriment related to any of these incidents. 
The  most  significant  of  these  four  incidents  was  the  repri‐
mand  and  threat  of  discipline  after  Lewis  left  work  “early” 
following Schmidt’s alteration of his work shift. The record, 
                                                 
a  “sufficiently  severe  or  pervasive”  hostile  environment,  but  simply 
whether  any  of  the  alleged  retaliatory  incidents,  considered  inde‐
pendently, constituted an adverse action. See Boss v. Castro, 816 F.3d 910, 
917–18 (7th Cir. 2016) (explaining that a “totality of the circumstances” ap‐
proach is limited to hostile work environment claims). 
16                                                         No. 18‐1702 

however,  shows  that  this  issue  was  taken  no  further,  and 
Lewis was not disciplined. 
   One incident involving Schmidt does stand out from the 
others: Schmidt’s requirement that a witness be present dur‐
ing  his  conversation  with  Lewis  about  his  administrative 
leave request. By Schmidt’s own admission, this requirement 
was  directly  linked  to  Lewis’s  2009  EEO  activity.  Further‐
more,  Lewis  alleges  that  Schmidt  only  placed  this  require‐
ment on him, thus treating him diﬀerently than all other em‐
ployees. A supervisor requiring a witness to be present dur‐
ing a conversation with an employee may well be inconven‐
ient and even embarrassing for that employee. However, the 
purpose  of  the  meeting  between  Schmidt  and  Lewis  was 
simply for Schmidt to convey to Lewis that his request for fur‐
ther administrative leave was denied. Those facts do not pre‐
sent a circumstance in which the witness requirement would 
dissuade a reasonable employee from exercising his rights.  
        3. Incidents Involving Wroblewski 
    The district court recognized that the first incident involv‐
ing Wroblewski, namely Lewis’s allegation that Wroblewski 
instructed Lewis’s coworkers to monitor him, does not have 
substantial  factual  support,  even  construing  the  facts  in  the 
light  most  favorable  to  Lewis.  Lewis  alleged  that  his 
coworker,  Latoya  Dixon,  told  him  that  Wroblewski  had  in‐
structed  her  and  others  to  monitor  Lewis’s  whereabouts. 
However, Dixon testified that Wroblewski never asked her to 
monitor  Lewis  and  she  never  did.  While  she  believed  the 
Agency and its management were out to get Lewis because of 
his  EEO  activity,  she  did  not  provide  a  basis  for  this  belief. 
The district court properly determined that there was no evi‐
dence  supporting  the  allegation  that  Wroblewski  instructed 
No. 18‐1702                                                       17 

anyone  to  monitor  Lewis’s  location  or  that  anyone  actually 
did so. Furthermore, even if this monitoring did occur, there 
is no evidence it caused Lewis harm or injury. He was not dis‐
ciplined  in  connection  with  the  alleged  monitoring.  The 
knowledge  that  supervisors  are  monitoring  one’s  location 
while  at  work  would  not  dissuade  a  reasonable  employee 
from engaging in protected activity. 
    Regarding Lewis’s allegation that Wroblewski instructed 
Borgwardt  to  solicit  negative  information  about  Lewis  (and 
only  about  Lewis)  from  Lewis’s  coworkers  and  that 
Borgwardt did so for a period of 30 days, he contends that the 
district court applied the wrong standard in analyzing this al‐
legation. Namely, Lewis argues that the district court improp‐
erly relied upon Hottenroth v. Village of Slinger, 388 F.3d 1015, 
1030 (7th Cir. 2004), which stated “it is well established that 
unfulfilled threats that result in no material harm cannot be 
considered  an  adverse  employment  action  under  Title  VII.” 
The district court concluded that the facts showed at most an 
implicit threat of discipline that never materialized, “which is 
not enough to constitute an adverse employment action un‐
der  Seventh  Circuit  law.”  Lewis,  2018  WL  1135555,  at  *15. 
Lewis acknowledges that Hottenroth involved a Title VII retal‐
iation claim but asserts that Hottenroth relies on a line of cases 
dealing  with  Title  VII  discrimination  claims,  not  retaliation. 
See Ajayi, 336 F.3d 520, 531 (citing Traylor v. Brown, 295 F.3d 
783, 788 (7th Cir. 2002)). Lewis argues that the district court 
thus applied the Title VII discrimination standard for adverse 
action rather than the proper standard in a retaliation context. 
This argument is unavailing. 
    First and foremost, regardless of the cases it cited, Hotten‐
roth was a Title VII retaliation case, as Lewis acknowledges. 
18                                                      No. 18‐1702 

He points to no precedent contradicting Hottenroth or holding 
that unfulfilled threats resulting in no material harm can be 
adverse actions  in a Title  VII retaliation  context.  He  instead 
supports  his  argument  by  reciting  the  Burlington  Northern 
standard—that  an  action  is  materially  adverse  if  it  would 
likely dissuade a reasonable employee from engaging in pro‐
tected activity—and argues that Wroblewski’s instruction to 
Borgwardt meets that standard. See Burlington N., 548 U.S. at 
67–68. But the district court also stated this standard in its dis‐
cussion of adverse actions in a Title VII retaliation claim. See 
Lewis,  2018  WL  1135555,  at  *11  (citing  Poullard,  829  F.3d  at 
856). Lewis’s argument that the district court failed to apply 
the correct standard is without merit. 
    Moreover, even setting aside Hottenroth and the cases it re‐
lied upon, there is ample precedent in this Circuit and in Su‐
preme Court case law supporting the proposition that an ad‐
verse action in the Title VII retaliation context must produce 
a material injury or harm, and that unfulfilled threats do not 
meet that standard. See, e.g., Burlington N., 548 U.S. at 67 (stat‐
ing the anti‐retaliation provision “protects an individual not 
from all retaliation, but from retaliation that produces an in‐
jury or harm”); Poullard, 829 F.3d at 856–57 (holding threats of 
unspecified future discipline were not materially adverse ac‐
tions); Stephen v. Erickson, 569 F.3d 779, 790 (7th Cir. 2009) (af‐
firming “[f]ederal law protects an employee only from retali‐
ation that produces an injury”); Dunn v. Wash. Cty. Hosp., 429 
F.3d 689, 692 (7th Cir. 2005) (holding statements implying an 
No. 18‐1702                                                          19 

employer would do what he could to impede the plaintiﬀ’s 
career did not cause any injury and were not adverse actions). 
    In Poullard, we held that an employer’s threats of unspeci‐
fied  discipline  having  no  eﬀect  on  the  plaintiﬀ’s  compensa‐
tion or career prospects and producing no injury were not ad‐
verse actions:  
   While we do not doubt that the possibility of discipline 
   can be stressful, we have previously held that this kind 
   of threat is not enough to support a claim for retalia‐
   tion.  …  We  do  not  doubt  that  threats  of  future  disci‐
   pline can cause stress or worry, but so too can “petty 
   slights  or  minor  annoyances  that  often  take  place  at 
   work  and  that  all  employees  experience,”  which  the 
   Supreme Court has excluded from the bounds of ma‐
   terially adverse actions. 
Poullard, 829 F.3d at 856–57 (first citing Nagle v. Vill. of Calumet 
Park, 554 F.3d 1106, 1120 (7th Cir. 2009), and then quoting Bur‐
lington N., 548 U.S. at 68). 
    The district court correctly determined that Wroblewski’s 
and  Borgwardt’s  conduct  constituted,  at  most,  an  implicit 
threat of future discipline, but resulted in no injury or harm 
greater than stress and worry, and thus did not constitute an 
adverse action. While this kind of unfulfilled threat of disci‐
pline “may well be relevant evidence of retaliatory intent be‐
hind a more concrete adverse action,” it does not constitute a 
materially adverse action in and of itself. Id. at 857. 
       4. The 60‐Day Performance Review 
    Finally, regarding the 60‐day performance review, Lewis 
alleges that this constituted an adverse action because he was 
not a probationary employee, and therefore should not have 
20                                                           No. 18‐1702 

been treated like one. Lewis, however, was not singled out by 
this requirement because every employee who changes jobs 
or is promoted at the Agency is required to complete such a 
performance  review.  Lewis’s  performance  review  results 
were  positive.  Furthermore,  the  ALJ’s  order  resulting  from 
Lewis’s 2009 EEO case required the Agency to provide Lewis 
with retraining and mentoring. 
    Lewis may have disliked the performance review, but “not 
everything that makes an employee unhappy is an actionable 
adverse action.” Smart v. Ball State Univ., 89 F.3d 437, 441 (7th 
Cir. 1996). The review was a standard company requirement 
for employees in new positions and did not result in any in‐
jury or harm to Lewis. The review was not likely to dissuade 
a reasonable employee from exercising his rights, and thus the 
district court properly concluded that this did not constitute 
an adverse action. 
      C. No Causal Link, Similarly Situated Comparators, or 
         Demonstration of Pretext 
   Although the district court’s holding that Lewis failed to 
demonstrate  any  materially  adverse  action  was  dispositive, 
the  court  went  further  and  held  that  Lewis  also  failed  to 
demonstrate a causal link between his protected activity and 
nearly all of the alleged retaliatory actions;4 that he failed to 
identify any similarly‐situated employee; and that he failed to 
demonstrate the Agency’s legitimate, non‐discriminatory ex‐
planations  were  pretextual.  Lewis  argues  that  each  of  those 

                                                 
      4 Regarding Schmidt’s requirement that a witness be present during 

his conversation with Lewis, the district court held that “there is a causal 
connection, but no adverse employment action.” Lewis, 2018 WL 1135555, 
at *16. 
No. 18‐1702                                                          21 

conclusions was wrong. He also argues that the district court 
confused the direct and indirect methods of proof by requir‐
ing him to identify a similarly‐situated employee and demon‐
strate pretext rather than separately analyzing his claim un‐
der the direct method of proof which requires neither. 
    Because  we  are  aﬃrming  the  district  court’s  holding  on 
the  dispositive  issue  that  none  of  the  alleged  retaliatory 
actions constituted a materially adverse action, we need not 
reach  an  analysis  of  the  questions  of  causal  connection, 
similarly‐situated  employees,  or  pretext.  We  do  note, 
however,  that  Lewis’s  assertion  that  the  district  court 
confused the direct and indirect methods of proof and failed 
to separately analyze his claim under the direct method is a 
misrepresentation  of  the  district  court’s  opinion  and  a 
misunderstanding of our holding in Ortiz. 
    The district court very clearly set forth this Circuit’s case 
law regarding the two methods, and then followed Ortiz’s di‐
rective  to  analyze  the  evidence  as  a  whole  to  determine 
“whether the evidence would permit a reasonable factfinder 
to conclude that the plaintiﬀ’s [protected activity] caused the 
… adverse employment action.” Ortiz, 834 F.3d at 765. For a 
reasonable  factfinder  to  find  in  Lewis’s  favor,  the  evidence 
would  have  to  establish  either  a  causal  connection  between 
Lewis’s protected activity and the adverse action he suﬀered 
or  else  support  an  inference  of  retaliatory  motive.  Sitar,  344 
F.3d  at  728;  c.f.  Ferrill,  860  F.3d  at  499–500  (describing  the 
McDonnell Douglas burden‐shifting framework in a discrimi‐
nation claim context as a means to analyze evidence support‐
ing an inference of discriminatory intent). The district court 
assumed only  for  the  sake  of  argument that Lewis had suf‐
fered  a  material  adverse  action.  The  court  determined  that 
22                                                      No. 18‐1702 

Lewis had not presented evidence of a causal connection for 
any of the alleged retaliatory actions save one (the witness re‐
quirement).  The  court  then  proceeded  to  analyze  whether 
Lewis had identified a similarly situated employee or rebut‐
ted  the  Agency’s  non‐discriminatory  explanations  as  pre‐
textual. Both elements (similarly situated employees and pre‐
text) are necessary for a factfinder to infer a retaliatory motive 
under  the  McDonnell  Douglas  framework.  Sitar,  344  F.3d  at 
728. 
    The  district  court’s  method  was  an  appropriate  way  to 
conduct  the  analysis  in  light  of  Ortiz,  where  we  were  “con‐
cerned  about  the  proposition  that  evidence  must  be  sorted 
into  diﬀerent  piles,  labeled  ‘direct’  and  ‘indirect,’  that  are 
evaluated  diﬀerently.”  Ortiz,  834  F.3d  at  766.  We  instructed 
instead that “all evidence belongs in a single pile and must be 
evaluated as a whole.” Id. The district court did exactly that. 
                            III.  Conclusion 
   For the reasons stated above, we AFFIRM the decision of 
the district court.